Citation Nr: 1511151	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-06 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Gretna, Louisiana.  During the course of this appeal, jurisdiction was transferred to the RO in New Orleans, Louisiana.  

In November 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  The transcript of this hearing is a part of the record.  

The Veteran's claim on appeal was originally characterized as a claim of service connection for PTSD.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies an acquired psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  In VA treatment records dated through November 2013, the Veteran has been diagnosed with PTSD, depressive disorder, anxiety disorder, and alcohol dependency.  Accordingly, the Veteran's claim is not limited solely to PTSD; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

With respect to the issue on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for an acquired psychiatric disorder so that he is afforded every possible consideration.   38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American  Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation potentially applies to the Veteran's claim on appeal.  The revised regulation states that: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39843-52 (July 13, 2010) (effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010)); 38 C.F.R. § 3.304(f)(3) (2014). 

Pursuant to the Veteran's statements of having received treatment at the VA Medical Centers (VAMC), in particular the Shreveport VAMC and Overton Brooks VAMC, the Board finds that remand is necessary to obtain additional and pertinent treatment records.  In January 2008, the Veteran submitted an Authorization and Consent to Release Information to the VA forms (VA Form 21-4142) to allow VA to obtain records from the VAMC in Overton Brooks VAMC since 2000.  A review of the Veteran's claims file does not reveal that such development to obtain these records was performed.  Any outstanding pertinent VA treatment records and non-VA healthcare provider should either be made accessible on Virtual VA or be printed and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, in January 2008 and August 2008, the Veteran submitted various statements regarding his PTSD stressors.  The Veteran reported that around April 1968, while stationed in Vietnam with the 34th Combat Engineers- Charlie Company, he witnessed Sergeant (Sgt) Anderson accidentally detonate a claymore mine and sustain severe injuries and burns.  As such, on remand, an attempt should be made to verify the reported stressors.  

Accordingly, the RO should undertake any necessary development to attempt to verify the Veteran's alleged stressors related to his service in Vietnam in April 1968, to specifically include through the U.S. Army Joint Services and Records Research Center (JSRRC) and any other source(s), as appropriate.  Any additional action necessary for independent verification of any reported verifiable stressors, to include follow-up action requested by the contacted entity, should be accomplished. If the search for corroborating evidence leads to negative results, the RO should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken. 
 
The Board finds that a remand is necessary to afford the Veteran another VA examination and to obtain opinion as to the nature and etiology of the claimed acquired psychiatric disorder.  In this regard, the Veteran contends that he suffers from PTSD as a result of his service in Vietnam.  The Board notes that the Veteran's military occupational specialty (MOS) was listed as a heavy vehicle driver and the Veteran testified during his November 2013 hearing that he had served as a truck driver assigned to the 34th Combat Engineers- Charlie Company.  The Veteran submitted various opinions from his social worker diagnosing him with PTSD in March 2010 and November 2013.  However, no etiological opinion was provided.  On the other hand, an August 2010 VA examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The Board finds that the examination is inadequate and a remand is necessary. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The VA examiner opined that the Veteran does not meet the criteria for a diagnosis of PTSD, although he does have some features of that condition.  The examiner found that the Veteran was vague in the interview and produced "exaggerated" MMPI but did not provide any further details for this opinion.  The examiner also opined that the Veteran has social and occupational difficulties but these difficulties do not stem from his exposures and experience from Vietnam. There was no rationale for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  The Board also notes that the opinion provided is internally inconsistent with the medical history which the examiner reported that the Veteran began having mental health problems upon his return from Vietnam.  The Board notes that the Veteran is competent to relate a history of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Moreover, the August 2010 VA opinion is not adequate for adjudicative purposes because the examiner did not address the previous diagnosis of PTSD and depressive disorders provided by the Veteran's social worker and psychiatrist.  Therefore, the Board a remand in necessary in order to afford the Veteran with a contemporaneous VA examination to determine the current nature and etiology of his acquired psychiatric condition, to include PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain pertinent treatment records from the following facilities: 

(A)  VA treatment records from Overton Brooks VAMC from 2000 to present.

(B)  VA treatment records from the Shreveport VAMC from November 2009 to present.

All efforts to obtain this evidence must be documented in the claims folder.  If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A (b) (2) (West 2014); 38 C.F.R. § 3.159(e) (1) (2014).

2.  After all records and/or responses have been associated with the claim, undertake necessary action, to particularly include contact with the U.S. Army and Joint Services Records Research Center (JSRRC) (and other appropriate source(s)), to attempt to independently verify the occurrence of the Veteran's reported stressors as detailed by the Veteran in his January 2008 and August 2008 Statement in Support of Claim for Service Connection for PTSD. 

Any additional action necessary for independent verification of the Veteran's stressor(s), to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, the RO should notify the Veteran and afford him the opportunity to respond.  The RO should also follow up on any additional action suggested by JSRRC.

3.  After obtaining any identified records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of any identified acquired psychiatric disorder, to include PTSD.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD or any acquired psychiatric disorder.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.  If the examiner determines that the Veteran does not meet the DSM-IV criteria for a diagnosis of any acquired psychiatric disorder, he or she should reconcile such findings with the psychological findings of record.

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s). 

If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any acquired psychiatric disorder (other than PTSD) that had its onset during, or is otherwise related to, his active military service.

The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




